Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the documents received on July 22, 2020.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIOLA (US 2005/0145671).

In reference to claims 1-5, 7-11 and 16-20, VIOLA discloses a surgical device/assembly comprising: an anvil 88, 90 movably coupled to a staple cartridge 20  between an open and clamped position (¶ 0110);
the staple cartridge 20 comprising: a body 22 defining a plurality of staple receiving slots 22c on each side of a central knife slot 22d; a drive member 44 supporting a knife 36 for movement between a retracted and advanced position within the central knife slot 22d; a plurality of pushers 26, each pusher 26 movable through one or more of the staple receiving slots 22c, wherein a fluid can be positioned within the staple receiving slots 22c and ejected from the staple receiving slots 22c, respectively, by the pushers to the knife slot 22d (¶ 0092 & ¶ 0094); and the option to have a plurality of protrusions 194 containing/coated/saturated (¶ 0108) with the fluid (¶ 0122-e.g. astringent1) within the central knife slot 22d of the body 22 (¶ 0103-fluid material can be in anvil or cartridge) or a plurality of protrusions on the body open to the central knife slot such that fluid therein enters the central knife slot (figures 9B, 9C, 9E & 9F).
Regarding claims 13-15, paragraphs 137-147 of VIOLA discloses a tool assembly2 comprising an anvil 208 mounted to a staple cartridge body 220 having a central knife slot, pushers, and staple receiving slots are recited in claim 7; and further comprising (see annotated figure 45 of US 6,330,965 below) a flexible drive beam 266 including an upper beam 286, a lower beam, a vertical strut 278 supporting the knife 280 and interconnecting the upper beam and lower beam; wherein a channel in the anvil receives the upper beam 286 as the drive member 266 moves along the central knife slot between a retracted and advanced position.

    PNG
    media_image1.png
    305
    731
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473. The examiner can normally be reached M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199





/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
March 12, 2022


    
        
            
        
            
    

    
        1 https://www.drugs.com/drug-class/topical-astringents.html
        2 Details of tool assembly provided in related application US 6,330,965 (¶ 0143)